Order filed July 17, 2014




                                    In The

                   Fourteenth Court of Appeals
                                ____________

                            NO. 14-14-00393-CV
                            NO. 14-14-00416-CV
                                ____________

        IN THE INTEREST OF S.R., S.R. AND B.R.S., CHILDREN


                  On Appeal from the 300th District Court
                         Brazoria County, Texas
                       Trial Court Cause No. 70722

                                  ORDER

      On May 21, 2014, D.R. filed a notice of appeal from the judgment signed
May 16, 2014, and the appeal was assigned to this court under our appellate
number 14-14-00393-CV. On May 29, 2014, D.S. filed a notice of appeal from the
same judgment, which was assigned to this court under our appellate number 14-
14-00416-CV. On July 11, 2014, appellee filed a joint motion to consolidate the
related appeals. The motion is GRANTED and we issue the following order:

      We order the appeals pending under our appellate case numbers 14-14-
00393-CV and 14-14-00416-CV CONSOLIDATED. The existing filing deadlines
in case number 14-14-00416-CV will apply to both cases.



                                   PER CURIAM